                    Case 17-12870 Doc COMP
                          INSURANCE   105-8 Filed 02/23/21
                                               .Y OF  NORTHEntered 02/23/21
                                                             AMERICA,       16:32:04 Exhibit
                                                                         PHILADLMIA,         8 Page 1 of 22
                                                                                      PENNSYLVANIA



                                  This exclusion modifies the provisions of this policy’.
                           INSURANCE OTHER THAN COMPREHENSIVE PERSONA(4                                                                 GENERAL LIABILITY POLICY

 This policY does not apply:
                                                                                                                                               STANDARD PROVISIONS
    Undet any Liability Coverage, to bodily injury or,propeny damage:
             VVVV••
                           VVm




                                                         V.-.




                                                                    A Stock insurance Company, herein called the Company


     In consideration of the payment of the premium, in reliance upon the statements in the declarations made a part hereof and subject to all of the terms of this policy,
     agrees with the Named Insured as follows:


                       V                                                                      COVERAGE                                                V




                                     policy in accordance with the specific Coverage Parts identified in the Declarations as being a’ part of this policy.
     Coverage is afforded under this


                                                                                 SUPPLEMENTARY PAYMENTS
                                                                  liability:
     The ComPanY will pay in addition to the applicable limit of                                                  of the Insured because of accident or traffic law violation arising out of the use
                                                                                                                     any vehicle tOVWhlCh this policy applies, not to etceed 25O per bail bond,
     (a) all expenses incurred by the Company, all costs taxed against the Insured in
                                                                                                                  of




                                                                                                                  but the Company shall have no obligation to apply for or furnish any such
         any suit defended by the Cornpany.and all interest on the entire amount of any                           bonds;
                                                                                                                                                                                                              V




         judgment therein which accrues after entry of the judgment and before the
         Company has paid or tendered or deposited in court that part of the judgment                      (c) expenses incurred by the Insured for first aid to others at the time of an
         which does not exceed the limit of the Company’s liability thereon;                                   accident, for bodily injury to which this policy applies:

     Ib) premiums on appeal bonds required in any such suit, premiums On bonds to                          (dl reasonable expenses incurred by the Insured at the ,Company’s request in
         releasS attachments in          such suit for an a’nount not in excess of the
                                           any
                                                                                                               assisting the Company in the investigation or defense of any claim or suIt,
         applicable limit of liability of this policy, and the cost bait bonds required
                                                                           of
                                                                                                               including actual loss of earnings .not to exceed $25 per day.                                                  V




                                                                                             DEFINITIONS

  When used in this policy (including endorsements forming a part hereof):                             121 when all operations to be performed by or on behalf of the Named Insured at
                                                                                                            the site of the operations have been completed, or
 “automobe” means a land motor vehicle, trailer or semitrailer designed for                                  V




  travel on public roads (including any machinery or apparatus attached theretol,                      (3) when •the portion of the work put of which the injury or damage arises has
  but does not include mobile equipment;                                                                    been put to its intended       by any   use  or organization Other than another
                                                                                                                                                                      person




                                                                                                                        or subcontractor engaged                                   principal
 “bodily injury” means bodily injury, sickness or disease sustained by any person
                                                                                                                 contractor
                                                                                                                                                                      in       performing     operations          for   a
                                                                                                                                                                           V




                                                                                                           as            the
 which occurs during the policy period, including death at any             resulting                                   a   part   of    same    project.



                                                                                time




 therefrom                         V
                                                                                                          Operations which may require further.service or maintenance work, or correc
                                                                                                       tion, repair or replacement because of any defect or deficiency, but which are
                                       V




 “collapse hazard” includes structural property damage” as defined herein and                          otherwise complete,               shall be deemed completed.
 property damage to any other property     any time resulting therefrom. “Structural
                                                                                                             The cOhipietdd opetions VVVhazarUV.Vdoes not include bodily injury or property
                                                   at




 property damage” means the collapse of or structural injury to any building or                        damage arising out,pr
                                                                                                                                                          V




 struclure due to (11 :grading of land, excavating, borrowing, filling, back-filling,
 tsnni. lung, pi1e driving, cofletdam work or caisson work or (21 moving, shoring,                     (a)       operations,jyii’onnection

                                                                                                                                           with the             transportation
                                                                                                                                                                                         of   property,   unless the bodily
 i:it’rl’:nirirr raising or demolition of any building or structure or removal or                                injury
                                                                                                                        op        property
                                                                                                                                             arises
                                                                                                                                             damage             out   of       a   condition in or on a vehicle created
 r, huiic’iu,z  any sttucturx suupc;t thereof. The collapse hazard does not include
                   ‘
                                                                                                                 by the loading or unloading thereof,
 pi’ti       dap iii arising rut Ot operations pertotned for the Named Insured by                      lbi the         existence of tools,        uninstalled     equipment or abandoned or unused mate.
 ix ;i;dn contractors, or 2, included within the cumpieted operations hazard                           V




                                                                                                                 rials, or
 u’ the unoergicund property damage hazard, or (31 for v,hich liability is assumed
 by the turyd under an incidental contract;                                            V
                                                                                                       Ic) operations for which the classification stated in the policy or in the Company’s
                                                                                                           manual specifies “including completed operations”;
 “completed operations hazard” includes bodily injury and property damage arising                                                        V




      ct oprralion or reliance upon a representation or warranty made             at   any   time
                                                                                                       “elevator” means any hoisting      lowering device to connect floors or landings,
                                                                                                                                                          Vor




 wIn rtsrrccf theicto, but only if the bodily inlury or         damage occurs afler                    whether or not in service, and all appliances thereof V.including any car, platform,
                                                                                                    shaft. hoistway, stairway, runway, power equipmentnd rhachinery; but does not
                                                                property




 ud’ c;eralions have ticen completed or abandoned and occurs away from prectises
 1xtd L, ri rented         the Named Insured. “Operatrons” Include materials, parts
                              to
                                                                                                    include an automobile             hoist, or a hoist without a platform outside a
                                                                                                                                              servicing




 Ot eto-:p’ntnt turnislred in connection therewith. Operations shall be deemed corn                 building if without mechanical power or if not attached to building walls, or a hod
 pIned at fh earliest of the following times:                                                       or material hoist used in alteration, construction or demolition operations, or an
                                                                                                    inclined conveyor used exclusively for carrying property or a dumbwaiter uscU
 lit when alt operations 10 be performed by or on behalf of the Named insured                       exclusively for carrying property and have a compartment height not exceeding
     under the contract have been completed,                                                        four feet;



                                                 This is to certify that this is a true copy of our copy of the
                                                 policy. We believe this to Vbe an actual copy of the original
                                                 policy. The original policy is


V9


       Pid    xi   tJ.S.A,                                                                    Page 1
                                                                                                                                               ‘(W PYWT W5-                                          1    V
            Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 2 of 22




                                                                       DEFINITIONS CONTINUED

  “explesion hazard” includes property damage arising out of blasting or explosion         “occurrence” means an accident, including continuous or repeated exposure to
  The explosion hazard does not include property damage (1) arising out of the ex•         conditions, which results in bodily injury or property damage neither expected nor
  plosion of air or steam vessels, piping under pressure, prime movers, machinery          intended from the standpoint of the Insured;
  or power transmitting equipment, or (2) arising out of operations performed for                                                            -




  the Named Insured by independent contractors, or (31 included within the com             “policy territory” means:
  pleted operations hazard or the underground property damage hazard, or (41 for           (II the United States of America, its territories or possessions, or Canada, or
  which liabfhty is assumed by the Insured under an incidental contract;
                                                                                          (2) international waters or air space, provided the bodily injury or property darn-
 “incidental contract” means any written (1) lease of premises, (2) easement                   age does not occur in the course of travel or transportation to or from any
 agreement. except in connection with construction or demolition operations on or              other country, state or nation, or
 adjacent to a railroad, t3 undertaking to indemnify a municipality-required by
 municiai ordinance, except in connection with work for the municipality, 14) side        (31 anywhere in the world with respect to damages because of bodily injury or
 track agreement, or (5Y elevator maintenance agreement;                                       property damage arising out of a product which was sold for use or consump
                                                                                               tidn within the territory described iii paragraph (1) above, provided the oiiginal
 “Insured” means any person or organization qualifying as an Insured in the “Per               suit for such damages is brought within such territory;
 sons lnsjre prpvision of the applicable insurance coverage. The insurance
 afiorded appl;es separately to each Insured against whom claim is made or suit is        “products hazard” includes bodily injury and property damage arising out of the
 brouht, repi wtn ecprci to the limits of the Company’s liability;                       Named Insured’s products or reliance upon a representation or warranty made
                                                                                         any time With respect thereto, but only if the bodily injury or property damage       at
 “mobile equipment” means a land ‘ehrcle (including any machinery or apparatus           occurs away from premises owned by or rented to the Named Insured and alter
attached thereto), whether or not self-propelled, (I) nut subject to motor vehicle       physical possession of such products has been relinquished to-others;
 registration, or 12) maintained for use exclusively on premises owned by or rented
to the Named Insured, including the ways immediately adjoining, or (3) designed          “property damage” means (1) physical injury to or destruction of tangible
for use principally off public roads, or (4) designed or maintained for the sole         which occurs during The policy period, including the loss of use thereofproperty
purpose of ahording mobility to equipment of the following types forming -an             time resulting therefrom, or (2) loss of use of tangible property which has notat any
                                                                                     -

                                                                                         physically- injured or destroyed provided such loss of use is caused by            been.   -




integral part of or pe’manently attached to such vehicle, power cranes, shovels,                                                                                       an occur
loaders, diggers and drills: concrete mixers lother than the mix-in-transit type);       rance during the policy period;
graders. scrapers, rollers and other toad construction or repair equipment; air-         “underground property damage hazard” includes underground property damaf,e as
compressors, pumps and generators, including spraying, welding and building              defined herein and property damage to any other property at any time resulting
cleaning equipment; and geophysical exploration and well servicing equipment;            therefrom. “Underground property damage” means property damage to wires,
“Named Insured” means the person or organization named in the declarations of            conduits, pipes, mains, sewers, tanks, tunnels, any similar property, and any
this policy;                                                                             apparatus in connection therewith, beneath the surface at the ground or water,
                                                                                         caused by and occurring during the use of mechanical equipment for the purpose
“Named Insured’s products” means goods or products manufactured, sold, handled           of grading land, paving, excavating, drilling, borrowing, tilhng, back-filling or pile
or distributed by theNamed Insured or by others trading under his name, including        driving. The underground property damage hazard does not include property dam
any container thereof (other than a vehicle), but “Named Insured’s products” shall       age 11) arising out of operations performed for the Named Insured by independent
not include a vending machine or any property other than such container, rented          contractors, or (2) included within the completed operations hazard, or (3) for
to or located for use of others but not sold;                                            vhich liability is assumed by the Insured under an incidental contract.


                                                                              Page 2
         Case 17-12870 Doc 105-8 Filed 02/23/21
                                    CLEAR       Entered
                                           ENERGY       02/23/21
                                                  UAB(LITY
                                                         ..
                                                                 16:32:04 Exhibit 8 Page 3 of 22
                                                           EXCLUSiON
                                                                            (BROAD FORM

                        This exclusion modifies the provisions of this policy relating to ALL LIABILITY AND MEDICAL PAYMENTS
                  INSURANCE OTHER THAN COMPREHENSIVE PERSONAL AND FARMER’S COMPREHENSIVE PERSONAL INSURANCE.


This policy does not apply:                                                                      U. As used in this Exclusion:
a. Under any Liability Coverage, 10 bodily injury or property damage:                                 Ii) “Hazardous properties” include radioactive, toxic or explosive prop
   Ill with respect to which an Insured under the policy is also an Insured                 -
                                                                                                          erties;
       under a nuc!ear energy liability policy issued by Nuclear Energy Liability                     121 “Nuclear material” means source material, special nuclear material
       Insurance Association, Mutual Atomic Energy Liability Underwriters, or
                                                                                                          or by-product material:
       Nuclear Insurance Association of Canada, or would be an Insured under
       any such policy but for its termination upon exhaustion of its limit of                        IS) “Source material”, “special nuclear material” and “by.product
       liability; or                                                                                      material” have the meanings given them in the Atomic Energy Act
    121 resulting from the hazardous properties of nuclear material and with                              of 1954 or in any law amendatory thereof;
        respect to which Ia) any person or organization is required to maintain                       141 “Spent fudI” means any fuel element oi fuel component, solid oi li
        financial protection pursuant to the Atomic Energy Act of 1954, or any                            quid, which has been used or exposed to radiation in a nuclear mac
        law amendatory thereof, or IbI the Insured is, or had this policy not                            ton;
        been issued would be, entitled to indemnity from the United States of
        America. or any agency thereof, Under any agreement entered into by                           (51 “Waste” means any waste material lal containing by-product
        the United States of AmerIca, or any agency thereof, with any person                              material other than tailings or wastes produced by the oxtrOction or
        or organization.                                                                                  concentration of uranium or thorium from any ore ‘piocossed
                                                                                                          primarily for its Source matgtia) content, and fbi resulting mm Ihe
b. Under any Medical Payments Coverage, or under any Supplementary                                        operation by any person or organization 6f any nuclear facility in
   Payments provision relating to first aid, to expenses incurred With respect                            cluded under the firs; Iwo paragraphs of the definition 01 nuclear
   to bodily injury resulting from the hazardous properties of nuclear material                           facility.
   and arising out of the operation of a nuclear facility by any person or
   organization;                                                                                     161 “Nuclear facility” means: lal any nuclear reactor; fbI any equipmt’nt
                                                                                                         or device designed or used for lii separating the isotopes of tjrniiitim
c. Under any Liability Coverage,:to bodily injury or property damage resulting                           or plutonium, Iii) processing or utilizing spent fuel, or liii) lirindknq,
   from the hazardous properties of nuclear material, jf;,
                                                                                                         processing or packaging waste: Ic) any equipment ordevice used lot
    Ill the nuclear material (al.is at any nuclear facility owned by, or operated                        the processing, fabricating or alloying of special nuclear naterial it
        by or on behalf of, an insured, or Ib) has been discharged or dispersed                          at any-time the total amount of such materiel in the custody nI the
        therefrom:                                                                                       Insured at the premises where such equipment or device is locatod
                                                                                                         consists of or contains more than 25 grams of plutonium or uranium
    (2) the nuclear material is contained in spent fuel or waste at any time
        possessed, handled, used, processed, stored, transported or disposed                             233 or any combination thereof, or more than 250 grams of ui.aniun-
     • of by or on behalf of an Insured; or                                                              235: (dl any structure, basin, excavation, premises or place
                                                                                                         prepared or used for the storage or drsposal of waste; and (ci in
    (3) the bodily injury or property damage arises out of the furnishing by an                          cludes ihe site on which any of the foregoing is located, all opeia.
        Insured of services, materials, parts or.equipment in connection with                            tions conducted on such site. and au premises used for such opera
        the planning, construction, maintenance, operation or use of any                                 tions;
        nuclear facility, but if such facility is located within the United States of
        America, its territories or possessions, or Canada, this exclusion 13) ap                    171 “Nuclear reactor” means any apparatus designed or used to sustain
        plies only to property damage to such nuclear facility and any property                          nuclear fission in a self-supportina chair reaction or to contain a
       thereat:                                                                                         critical mass of fissionable material:
                                                                                                     l8l “Property damage” includes all forms of raooactive conrantiriatinn
                                                                                                         of property.


                                                                           CON DITIONS

1. Premium                                                                                      3. Financial Responsibility Laws
   All pren’iiums for this policy shall be’ computed in accordance with the                      - When-this policy is ceftifiad as proof of finncal responsibility fut the
   Company’s rules, rates, rating plans, premiums and minimum premiums                             future under the provisions of any motor vehicle financial responsih:luv
   applicable to tne insurance afforded herein.      -                                             law, such insurance as is afforded by this policy for bodily injury lre:t
                                                                                                   or for property damage liability shall. comply With the provisions of such
      Premium designated in this policy as “advance premium” is a deposit                          law to the extent of the coverage and limits of liability required Lv such
   premium only which shall be credited to the amount of the earned premium                        law. The Insured agrees to reimburse the Contpany tot any tt’ent
   due at the end of the policy period. At the close of each period for part                       made by the Company which it would not have been ol’lrpated ri
   theieof temminat up with the end of the polic period) designated in the                         under the terms of this po:icy except for t hit’ 1. enter C .,nt.”i- l
   declaiations as the audit period Ihe earned oremium shall be computed for                       paragraph.
   such erod and, uoon notice thereof tCi the Named Insured, shall become
   due and payable If the total earned piemium for the policy period is less                    4. Insured’s Duties in the Event of Occurrence, Claim or Suit
   than the premium previously paid, the Company shall return to the Named                         fal In the event of an occurrence, Written noticE contsinrnp ,u’tii’ur.rrs
   Insured the unearned portion paid by tne Named Insured,                                             sufficient to identify the Insured and also reasonabk’ obtain ittli’ in
                                                                                                       formation With respect to the time, piece and c’rcu’nsin’tc,’s
      The Named Insured shall maintain records of such information as is                               thereof, and the names and addresses of the injured and of n:thtb(e
   necessary for premium computation, and shall send copies of such records                            witnesses, s,afl be given by or for the Insured to the Com,ire or
   to the Company at the end of the policy period and at such times during the                         any of its authorized agents as soon as practicable
   policy period as the Company may direct,
                                                                                                   fbi If:ciaim is made or suit is brought against the Insurea t(itt ‘r’.ti’’.dJ
                                                                                                       shall immediately forward to the Company eue’y demand, ric’t”,
2. Inspection and Audit                                                                                 summons or other process received by him or his representarien
   The Company shall be permitted but not obligated to inspect the Named In                          Id The Insured shall cooperate with the Company and, upon tie’ Corn
   sured’s property and operations at any time. Neither the Company’s tight                             pany’s request, assist in making settlements, in the conduct of suits
   to make inspections nor the making thereof nor any report thereon shall                              and in enforcing any right of contribution or indemnity aqartlrit any
   constitute an undertaking, on behalf of or for the benefit of the Named In                           person or organization who may be liable to the Insured becti,isp of
   sured or others, to determine or ariant that such property or operations                             injury or damage witn respect to which insurance is afforded rrnder
   are safe or healthful, orate in compliance with any law, rule or regulation,                         this policy; and the Insured shall attend hearings and trials arid B.-sit
                                                                                                        in securing and giving evidence and obtairing the attendance of
     The Company may examine’ and audit the Named Insured’s books and                                   witnesSeS. The Insured shall not, except at his own cost, voirirrtrrily
   records at any time during the policy period and extensions thereof and                              make any payment, assume any obligation or incur any oapi’nsr’
   within three years after the final Zermination of this policy, as fat as they                        other than for first aid to otharst the time of accident,
   relate to the subject matter of this insurance.

                                                                                Page    3
           Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 4 of 22




                                                                            CONDITIONS CONTINUED



  5. Action Against Company                                                                      and do whatever else is necessary to secure such rights. The Insured shall do
     No action shall lie against the Company unless, as a condition precedent                    nothing after loss to prejudice such rights.
     thereto, there shall have been full compliance with all of the terms of this
     policy, nor until the amount of the Insured’s obligation to pay shall have been         8. Changes
     finally determined either by jugrnent against the Insured after actual trial or            Notice to any agent or knowldege possessed by any agent or by any other
     by written agreement of ‘the’lnsured, the claimant and the Company.                        person shall not effect a waiver or a change in any part of this policy or estop
        Any person or organization or the legal representative thereof who has                  the Company from asserting any right under the terms of this policy; nor shall
     secured such judgment or written agreement shall thereafter be entitled to                 the terms of this policybe waived or changed, except by endorsement issued
     recover under this policy to the extent of the insurance aff orded by this policy.         to form a part of this policy.
     No person or organization shall have any right under this policy to join the            9.- Assignment
     Company as a party to any action against the tnsured to determine the ln                                   .                          .




     sured’s liability, norshall ‘the Company be impleaded by the Insured or his                 Assignmentóf interest under this policy shall not bind the Company until Its
     regal representative. Bankruptcy or insolvency of the Insured or of the In-’                consent is endorsed hereon; if, however, the Named Insured shall die, such
     sured’s estate shall not relieve the Company of any of its obligations here                 insurance as is afforded by this policy shall apply (I)tothe Named Insured’s
     under.                                                                                      legal representative, as .the Named Insured, but only while acting within the
                                                                                                 scope of his duties as such, and (2) with respect to the property of the Named
  6. Other Insurance                                                    .                        Insured,_to theperson having-proper temporary custody thereof, as Insured,
     The insurance afforded by this policy is primary insurance, except when stated              but only until the appointmentand qualification of -the legal representative.
     to apply in excess of or contingent upon the absence of other insurance: When        10. Three lear Policy
     this insurance is primary and the Insured has other insurance which is stated
     to be applicable to the loss on an excess or contingent basis, the amount of             If this policy isissued for a period f three-years any limitof-the Company’s
     the Company’s liability under this policy shall not be reduced by the existence          liability’stated in this policy as ‘aggregate”-shall apply separately to each
     of such other insurance.                                                                 consecutive annual period thereof.
        When both this insurance antI other insurance apply to the loss on the same       11. Cancellation
     basis, whether primary, excess or contingent, the Company shall not be liable
                                                                                                                     ‘




     under this policy for a greater proportion of the lass than that stated in the            This policy may be cancelled by the Named Insured by surrender thereof to the       -




     applicable contribution provision below:                                                  Company or any of its authorized agents or by mailing to the Company written
                                                                                               notice stating when thereafter the cancellation shall be effective. This policy
     (a) Contribution by Equal Shares. If all of such other valid and collectible              may be cancelled by the Company by mailing to the Named Insured at the
         insurance provides for contribution by equal shares, the Company shall not            address shOwn in this, policy, written -notice stating when not less than ten
         be liable far a greater proportion of such loss than would be payable it              days thereafter such cancellation shall be effective. The mailing of notice as
         ech insurer contributes an equal share until the share of each insurer                aforesaid shall be sufficient proof of notice. The time of-surrender or the
         equals the lowest applicable limit of liabilityjinder any one policy or the           effective date and hour of cancellation stated in the notice shall becOme the
         full amount of the loss is paid, and with :respectto any amount of loss not           end ofthe policy period. Delivery of such written notice either by thefl Named
         so paid the remaining insurers then continue to contribute equal shares               Insured or by. the Company shall be equivalent to mailing.
         of the remaining amount of the loss until each such insurer has paid its                 If the Named Insur’ed.cancels, ‘earned premium shall be computed in accord
         limit in full or the full amount of the loss is paid.                                ance with the customafy short rate table and procedure. II the Company
                                                                                              cancels, earned premitim..shall be computed pro rata. Premium adjustment
                                                                                                        -




     lb) Contribution by Limits. If any of such other insurance does not provide far          may be made eitherat the time cancellation is effected or as soon as prac.
         contribution by equal shares, the Company shall not be liable for a greater          ticable after cancellation becomes effective, but payment or tender of un
         proportion of such loss than the applicable limit of liability under this            earned’ ‘premium is not a condition of cancellation,
         pol;cy for such loss bears to the tola) applicable-limit of liability of all
         valid and collectible insurance against such loss.                               12. DeclaratiOns---
                                                                                               By acceptance of this policy, the Named Insured agrees that the statements in
 7. Subrogation                                     .

                                                                                              the declarations are his agreements and representations, that this policy j
    in rre event of aw payment under this policY, the Cornpany,shall be subrc—                 issued in reliance upon the truth of such representations and that this policy
    catec tr. all the lnsured’s rights of recovery therefor against any person or             embodies all agreements existing between himself and the Company or any
    onr.zston and the lnsured shall execute and deliver instruments and papers                of its agents relating to this insbrance.




IN WITNESS WHEREOF, the INSURANCE COMPANY OF NORTH ,AMERICA has caused this policy to be signed by its ,Preident and a Sectetary’at Philadelphia, Pennsyl
vania, and countersigned on the Declarations page by a duly Authorized Agent of the Company.                ,




                       BARRY E.   YT, SecretarO                                                                               DONAI.O6 HETH Ptesident




                                                                                    Page 4
       R.Tueker Ftzhugh & Co.i c.              Now; D Renewal; Q Rewrite of:     ew
          Case 17-12870 Doc 105-8 Filed 02/23/21 Entered   02/23/21          [“
                                                                       16:32:04 Exhibit 8 Page 5 of 22
       Iew Orleans, La.
       GL I7 Comm..
                                                                                                 :
                                         INSURANCE COMPANY OF NORIH.AMERICAuENERALuAaiLITyPoucY

        Named
                    F
        Insured
                                REILLY BENTON Co., INC.
                                                                                                                                     The Named Insured iS:
        Address                 (See Attached Endorsement)                                                                                                       ,[‘
                                                                                                                                        Individual   Partnership     Corporation
                                162-1.5 Tchoupitoulas Street
                                                                                                                                        it Venture       (Other)
                    L           New Orleans, Louisiana
                                                                                                                                                           —

                                                                                                                                                                                       addss
       Policenod=
                                                                                                                              I—                                                ated
       OctUpotiOn
   -   Audit Period: innual, unless otherwise stated                                         -            -




       The insdrance- afford&is—unIywiThTpectThiiith f’thifdiiwing Parts and Coverage-s therej                  rindicated by Ihe1imit of the- Company’s’ liatriIity.againt eacti
                                                     all of tIip °erns of the policy navmg rerer               rr° c,

                                                                                                                                     O
                                                                                                                                                                               I it    -




                                                                                  each occurrence                    aggregate                 each occurrence               aggregate
            Comprehensive General Liability Insurance                                        See A1ttached en orsement
            Owners’, Landlords’ and Tenants Liability Insurance
          Q Structural Alternations, New Construction, Demolition
       D Manufacturers’ and contractors’ Liability Insurance
             Independent Contractors
       D   Completed Operations and Products Liability Insurance
       O Contractual Liability Insurance
   0
   fl

   El

                                                                                     Personal Liability                                     Personal Medical Payments
           Comprehensive Personal Insurance
   .       Farmer’s Comprehensive Personal Insurance                          5
                                                                                     each occurrence
                                                                                                                JI   $
                                                                                                                                 each person
                                                                                                                                                           $
                                                                                                                                                                    each accident


                                                                                        Physical Damage to Property                             Animal Collision—Farmer’s Part Only
                                                                             $                                       each occurrence        Market Value not exceeding $300 each animal
                                                                                                 each person                                                each accident
   .       Premises Medical Payments Insurance                               $                                                          $


                                                                                          each person aggregate                                          general aggregate
  O        Persona! Injury Liability Insurance                               $                                                          $

  Endorsements attached to policy at inception:
                                                        3l7O, GL1O2,LC937, LC9$5, GL215,GL218


  During the past three yeats no insurer has cancelled insurance, issued to the named insured, similar to that afforded hereunder, unless otherwise stated herein

  TOTAL ADVANCE PREMIUM                 $   y                      tithe Policy Period is more than one year an the premium is ft be paid in installments, premium is payable on:
        Effective Date
              1st   Anniversary




             2nd Anniversary___
                                                                                                 Countersigned By__________________________________________________________
  ‘W/f                     9 / /77                                                                                                               Authorized Agent
  iris Declarations and Coverage Parfls), with Policy Standard Provisions and Endorsements, if any, issued to Icrm a part thereof, completes the above numbered policy.
L-177       Printed in U.S.A.
  Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 6 of 22

 Issued
                                                     (Name of Insurance   Company)
 Thk Endorsement, effective            Forms a port of Policy No.            Issued to:
Jurie9,1977                         ‘tLP5958O6                                  FT,TBW.,flC.,eta1
               Insert the policy number. The remainder of the information is to. be completed only
             2hen this endorsement is issued subsequent to the preparation of the policy.




   In ccrsideratIai of a etuzn xrxd of $36. ($15. RI, $21. I’D), it is.
   rstood                   poliay is nded to delete t til1ng:
                                 ,




   Delete:


   Code           Prethin             .                                                   Pates
                                      BI

   1—44616          1’) 1                  Flat Charge                        $27.                      $38.




  Pi?      .554




                                                        R. Theker Fitabugh & Co. ,Thc. (580)
  ew/of
  5/17/77
                                                                                           Author,zed AQent
  Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 7 of 22

lssuedby                         In                      nsan of North                  ca
                                                                 (Nornof Insuronce Compony)

   This Endorsement, effective                     Forms a part of Policy No.        Issued to:
     iy     18, 1977                                 GLP   59 58 06                   na.y        BENT CO., fl1C.
                       Insert the policy number. The remoinder of the informotionis to be completed only
                           when this endorsement’ is issued subsequent to the preparation of the policy.


                 In consideration of an a                       itionál petnim of $171.                  f$   71. 31,

                 $100.    ),          it is imderstood and agreed the policy Is amended

                 to include the foilowi’ng:

                            Cla.sification                                 premium                      Rates              premium
 Code                                                                       Bases                  BI                     BI         —




l_!i]4616           Boats-private passenger-                               f) 1                   Fiat charge             27.    38.
                    iiotor or sail
                    ou- owned




                                          /
                                              A.




                                                     —     I




                                                                          R Tucker Fitzbugh & Co., The.                 (580)

                   ew/em         6/2177

                                                                                                  Author,zed Agent
Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 8 of 22


 Issued by
                                                        (4ome of Insurance Company)

 This Endorsement, effective              Forms o port of Policy No.         Issued to
   Jaa.1,1977                           GLP5958O6                                 TLYBtcXD.,IC.,eta1
                      Insert the policy. number. The remainder of tise information ‘is to be completed only
                          when this endorsement is issued subsequent to the preparation of the policy.




                          •   In ccrsithratm of prewIinn cbared, it is understcd
                      •       and aed policy period is nded to read as frilows:


                                     Jñuaz7 1,’ 1977 to J&ury                         1978




                                                   R. Tucker F1tZhUI & Co., The. (580)
mWot         8/2/77




                                                                                             Authorized Agent
1Fà
 Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 9 of 22

    Issued                                                      IQt• ,Noith..4Ca.
                                                          INane of nsuronce Compory)

    This Endorsement, effective             Forms a port of Policy No.         Issued to:
      Ma 18, 1977                              GLP 59 58 06                         BrflLY ‘iO           cn.,   INC, et al
                        Insert the policy number. The remainder of the information is to be completed only
                            when this endorsement is issued subsequent to the preparation of the policy.




                in cazjderatjcn of a zettrn prtthzn of $17L f $7L BI & $100. PD),
                ft is U  x5t4x and agreed dornt CC508 issued effective
                My 18, 1917 is hereby      Null & Void.




                niw’of       8/2/77                                         R. Tucker Fit zliuh & Co.. ,Inc. (580)




                                                                                            Authorized Agn1
    Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 10 of 22

      Issued
                                                          (Name of Insurance Company)

      This Endorsement, effecive            Forms a port of Polky No.          Issued to:
•       June 9, 1977                           GI 59 58 06                         TTLY t2 CD., INC., et al
                       • Insert the policy number. The remonder of the information is to be completed only
                             when this endorsement is issued subsequent to the preportion of the policy.




                 In ccriaiderstiaa of &i addfticnal prnh of $36. ($15. BI & $21. PD),
                 ft is drtood d agreed Fndczrrient CC2508 issued eftective
                 Jx 9,1977 is treby    .      Null & Voi&




                                                                                            t
                                                                                            ]




                iWof        8/2/77                                      R. Twker Fltzhugh & Co. Inc. (580)




                                                                                            Authonzed AQent
Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 11 of 22

hsued by                            ThSUI                            0fhxca
                                                            (t3arri o Insuxonce Company)

 This Endorsement, effective             Forms o port of Policy No.              :   Issued to:
  May       19,   1977         .‘
                                               .G12    59   58 06                        rrrrii BENTI           ce.,   INC., et al
                     Insert the policy nurnber. The remainder of the information is to be completed only
                         when this endorsement is issued subseguertt to the preparotion of the policy.




 In ccrl2ideraticn of i addLticnal prthn ib,3ect To            13 undar5tood                        ,




 and agreed the Lünit5 c4 liability f’ the job ftir Murphy Oil    & zrden
 struetjcn Corp. a G1 Citracar               fldd: a5 folicws
                         I1tT1t3 of Liability *500,000.


 Goa
                                                  BI                           PD

 3-16292                                       .045                           .030

.5—50991                                       .476                           .261


 5-32904                                                                     .575
 r—1516’                                       .1477                          .629

1—59993


16115 Tchoupitoulas,N.O.ia.                    .7114                         .057
 1101   chrth St.         N,O Ja.              .744                          .057
7716   zrce St.
        .                 —                .   a635                          .057
Batai Poge

1—44616                                 .27.108                          38.00
3—16261                                        .022                          .025




rrfof         8,Zt77                                              IL Tucker Fitzhugh & Co., Inc.                       (580)




                                                       F
                                                                                                  Authorized Agent
IN
Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 12 of 22

  tsued by
                                                       (Name of Insurance Company(

  This Endorsement, effective            Forms o part of Policy No.         Issued to;
    ay 18, 1977                             G12 59 58 06                         wrrix i’iar         ai.,   INC., et al
                      Insert the policy number. The remainder of the information is to be completed only
                          when this endorsement is issued subsequent to the preparation of the policy.




          In caideratiai o n additiaml premin of $35. f $15. El & $20. PD),
          iti rtd          agreed tIe foilodng 1 e4ced:



                           (Xlassfffcatiai                       Therniwi           !?ates                    &aeniu
                                                                 Baaes           .BI       PD                El      PD
          1-44616          Boats—Private Psr                      f)1              Flat Charge               24.
                           ?‘tcr or Soil Nczi-0ed                                                                    32.




          FIR      .625




                                                                  R. Tucker Fitzliu & Co., The. (580)
         nxrv’of    8,’2177



                                                                                         Authored A9ent
Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 13 of 22

 Issued by
                                                       (Name of Insurance Company)

  This Endorsement, effective            Forms a port of Policy No.         Issued to:
     y 19, 1977                      )        GLP 59 58 06                     REILLY BON CO., INC., et al
                      Insert the policy number. The remainder of the information is to be completed only
                          when this endorsement s issued subsequent to the preparation of the policy.




                          It is wx1ertood aixi agreed Endorneut C(2508,

                          effectje   511.9/ri       is aeoded as toflcwa:

                                                      Rate
                          code                          BI

                        3—16281                          035


                                  Vi1aticxi .751th2




                                                                      K. Tucker Fitzbugh & Co. Inc.       (580)




                                                                                         Authortd Agent
Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 14 of 22


Issued by
                                                      (Name of Insurance Company)

 This Endorsement, effective            Forms a pod of Policy No.          Issued to:
                                          GLP     59 58 06
                     Insert the policy number. The remainder of the informotion is to be completed only
                         when this endorsement is issued subsequent to the preporation of the policy.




                                          NANED D{SURED


                               Reilly Benton Co., Inc.
                               The Peabody Co.
                               Filter Service Co.
                               Cecon, Inc.
                               Reilly Benton Co.
                               Profit Sharing Trust Fund




                                                                                        4Ihored Aen
 Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 15 of 22
                                  SINGLE LIMIT OF LIABILITY
                                      (Separate Aggregates)



Named Insured


Effective
                                                                                                  Policy No.      GLP

Issuing Company
             The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                       This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the
                       following:
                                            COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                     COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE
                                                 CONTRACTUAL LIABILITY INSURANCE
                                      MANUFACTURERS’ AND CONTRACTORS’ LIABILITY INSURANCE
                                       OWNERS’, LANDLORDS’ AND TENANTS’ LIABILITY INSURANCE
                                     OWNERS’ AND CONTRACTORS’ PROTECTIVE LIABILITY INSURANCE

                                                                      SCHEDULE
                                   Coverages                                        LIMITS OF LIABILITY

                                                                    EACH OCCURRENCE                             AGGREGATE

                     Bodily Injury Liability and
                                                               $   .-.,                          $   —,-   -.

                     Property Damage Liability Combined

    It is agreed thai the provisions of the policy captioned “LIMITS OF LIABILITY” relating to Bodily Injury Liability and Property Damage
Liability are amended to read as follows:
                                                                 LIMITS OF LIABILiTY
     Regardless of the numoer of (a) tnsureds under this policy, (b) persons or otganrzations who sustain bodily injury or property damage, or
to) claims made or suits brougnt on account of bodily injury or property damage, tne Company’s liability is limited as follows:
     1. The total liability of the Company for all damages because of bodily injury, including damages for pare and loss of services, or property
        damage, or both combined, sustained by one or more persons or organizations as the result of any one occurrence, shall not exceed the limit
        of liability stated in the Scneduleot this endorsement as applicable to r’each occurrence.”
     2. Subject to the above provision respecting ‘‘each occurrence”, the total liability of the Company for all damages because of bodily injury,
        including damages for care and loss of services, or property damage, or both combined, which occurs during each annual period while this
        policy is in force commencing from the effective date and which is described in any of the lettered subparagraphs below shall not exceed
        the limit of liablilty stated in the Schedule of this endorsement a ‘‘aggregate”:
        (a) all property damage arising out of premises or operations rated on a remuneration basis or contractor’s equipment rated on a receipts
            basis, including property damage for which liability is assumed under any incidental contract relating to such premises or operations,
            but exclucing pocertv damage includo in subparagraph lb) below:
            a!; prcce:ty damage arsing out af and c:currrng in tne course of operations performed for the named insured by incepenoent contiactois
            and gene’s! sjperyisign thereot a, the namec nsjred, including any sucn property damage for which li3bility is assumed under any mci
            centa! contract reiatng to suca operations, but this subparagraph ibi does not include property damage arising out of ma;nlerrance or
            renairs at premises owned by or rented to the named insured or structural alterations at such premises which do not involve changing the
            size of or moving buildings or other structures:
        (c) all bodily injury and property damage included within the completed operations hazard and all bodily injury and property damage included
            within the products t,aza;d;
       (d) all property damage for which liability is assumed under any contract to which the Contractual Liability Insurance applies.
      Such aggregate limit shall apply separately:
       (i) to the property damage described in subparagraphs (a) and (bl and separately with respect to each project away from premises owned by
            or rented to the named insured;
       (ii) to the sum of the damages for all bodily injury and property damage described in subparagraph fc); and
      fiii)to the property damage (a) described in subparagraph (d) and fb) separately with respect to each project away from premises owned by or
            rented to the named insured.
       Provided, however, subparagraph 2 (d) and (iii) (a) apply only when this endorsement modifies Contractual Liability Insurance.
   3. For the purpose of determining the limit of the Company’s liability, all bodily injury and property damage arising out of continuous or
      repeated exposure to substantially the same general conditions shall be considered as arising out of one occurrence.




                                                                                                           Authorized Agent
           Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 16 of 22
                                   COMt’REHENSIVE GENERAL LIW LITY INSURAE


 .
                  ADDITIONAL DECRATIONS                                                                        PalicyNo.     GLP         55& o6
                                                                               SCHEDULE
     Location of all premises owned by, rented to or controlled by
     the Named Insure&                                                  See Attached’Sehedule

     Interst ot Named Insured in such premises                   Q Owner                     Q General Lessee                   Q Tenant

  Part occupied by Named Insured.                                      As     ApplIcable
  The following discloses all hazards insured hereunder known to exist at the effective date of this policy, unless otherwise stated herein.

       ‘   Code                                                                                                    •    Rates                    Advance Premiums
                                       Description of Hazards                           Premium Bases
           No.                                                                                                    B].             P.O.     Bodily Injury Property Damage
  Premises—Operations

  See Attached                  Schedülé.                                                                                                  ].7i6.           1858.
  Increased Limits aharge                                                                                                                                     10.
  Contractuial Liability                            Endérsement.
                                                                                                                                               35   .   p
                                                                                                                                                              29.mp




 Broad Form Property Damage
 Fire Legal Liability                                                                                                                          59.


                                                                                  (a)   Area (Sq. Ft.)   (a)   Per 100 Sq. Ft. of Area
                                                                                  (b)   Frontage         (b)   Per Linear Foot
                                                                                  (c)   Adrnissons       (c)   Per 100 Admissions
                                                                                  (d)   Remuneration     (U)   Per $100 of Remuneration
                                                                                  Ce)   Receipts         (e)   Per $100 of Receipts
(Single            Limits         Discount Applied)                               ff)   Units            (1)   Per Unit
 Escalators tNumber at Premises)                                                  Number Insured                    Per Landing


Excluded
 Independent Contractors       3—16292—Cons                traction                         Cost                 Per $100 of Cost
Operations—owner-N .0 .C.                           (rkot       Tail—;
roads)            excluding           operations                c

board srios                                                                        If         any              .027             .025       15. mp           18.rnp
 Completed Operations                                                                   (a) Recriots      (a) Per $1000 of Receipts


           Included



     5—50991—Stores or Dea1ers—
 Products                                                                                (b) Sales             fb) Per $1OC 0 ot Sales
Vho1esale-not food or drink.                                                   LI.,000, 000.                   .393             • 216 / ‘1572.              8 6LI..
5_329OLI.Ins.ulating Materials                                                 1,25G,000,                      .210                         263.
                                                                                                                                                            593.


 Minimum Premium(s)                                                                                                 TOTALS         [5 3690.               376
                                                                                                                  TOTALADVANCEPREMIUM    $              7566
             Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 17 of 22
                                                     OWNERs’, LANDLORDS’ AND TENANTS’ LIABILITY lhtJRANCE


                                        COVERAGE PART

              I. COVERAGE A—BODILY INJURY LIABILITY                                                  (2) expenses for first aid under the Supplementary Payments provision;
                COVERAGE B—PROPERTY DAMAGE LIABILITY
                                                                                                 Ih) to bodily injury or property damage for which the Insured or his
               The Company will pay on behalf of the Insured all sums which the Insured                indemnitee may be held liable
             shall become legally obligated to pay as damages because of
                                                                                                      (1) as a person or organization engaged in the business of manufacturing,
                                         A. bodily injury or                                                distributing, selling or serving alcoholic beverages, or
                                         8. property damage                                           12) if not so engaged, as an owner or lessor of premises used for such
                                                                                                           purposes,
             to which this insurance applies, caused by an occurrence and arising out of
             the ownership, maintenance or use of the insured premises and all operations             if such liability is imposed
             ilecessary or ipcidental thereto, and- the Company shall have the right and               Ii) by, or because of the violation of, any statute, ordinance or regulation
             duty to defend any suit against the Insured seeking damages on account of                     pertaining to the sale, gift, distribution or use of any alcoholic
             such bodily injury or property damage, even if any of the allegations of the                  beverage, or
             suit are groundless, false or fraudulent, and may make such investigation
             and settlement of any claim or suit as it deems expedient, but the Company              (ii) by reason of the selling, serving or giving of any alcoholic beverage
             shall not be obligated to pay any claim or judgment or to defend any suit                     to a minor or to a person under the influence of alcohol or which
             after the applicable limit of the Company’s liability has been exhausted by                   causes or contributes to the intoxication of any person;
             payment of judgments or settlements.                                                    but part (ii) of-this exclusion does not apply with respect to liability of
                                                                                                     the Insured or his indemnitee as an owner or lessor described in 12) above;
             Exclusions
               This insurance does not apply:                                                   Ci) to any obligation for which the Insured or any carrier as his insurer may
                                                                                                    be held liable under anyworkmen’s compensation, unemployment com
            (a) to liability assumed by the Insured under any contract or agreement                 pensation or disability benefits law, or under any similar law;
                except an incidental contract; but with respect to bodily injury or prop
                erty damage occurring while-work performed by or on behalf of the Named         lj) to bodily injury to any employee of the Insured arising out of and in the
                Insured is in progress, this exclusion does not apply to a warranty that            course of his employment by the Insured or to any obligation of the
                such work will be done in a workmanlike manner                                      Insured to indemnify another because of damages arising out of such
                                                                                           -

                                                                                                    injury; but this exclusion does not apply to liability assumed by the
                                                                                                    Insured under an incidental contract;
            fb) to bodily injury or property damage arising out of the ownership, main
                 tenance, operation, use, loading or unloading of                               1k) to property damage to
                 (11 any automobile or aircraft owned or operated by or rented or loaned.             II) property owned or occupied by or rented to the Insured,
                     to any Insured, or                                            -


                                                                                                     (2) property used by the Insured, or
                (2) any other automobile or aircraft operated by any person in the course
                     of his employment by any Insured;                                               131 property in the care, custody or control of the Insured or as to
                                                                                                          which the Insured is for any purpose exercising physical control;
                but this exclusion does not apply to the parking of an automobile on
                insured premises, if such automobile is not owned by or tented or loaned             but parts 12) and (31 of this exclusion do not apply with respect to
                to any Insured;                                                                    • liability under a written sidetrack agreement and part 13) of this exclusion
                                                                                                     does not apply with respect to property damage lather than to elevators)
            (Cl to bodily injury or property damage arising out of CU the ownership,                 arising- out of the use of an elevator at the insured premises;
                 maintenance, operation, use, loading or unloading of any mobile equip
                ment while being used in any prearranged or organized racing, speed or         II) to property damage to premises alienated by the Named Insured arising
                demolition contest or in any stunting activity or in practice or prepara           out ot such premises or any part thereof;
                tion for any such contest or activity or (21 the operation or use of any
                snowmobile or trailer designed for use therewith;              -               Cm) to loss of use of tangible property which has not been physically injured
                                                                                                   or destroyed resulting from
        (dl to bodily injury or property damage arising out of and in the course                   (I) a delay in or lack of performance by or on behalf of the Named
            of the transportation of mobile equipment by an automobile owned or                        Insured of any contract or agreement, or
    -
        -   operated by or rented or loaned to any Insured;
                                                                                                   (2) the failure of the Named Insured’s products or work periormed by or
                                                                                                       on behalf ci the Named nsured to meet the level of pertmnanco.
•       Ce) to bodily injury or property damage arising out of the ownership, main                     quality, fitness or durability warranted cc represenwd        t;c- hme-3
            tenance, operation, use, loading or unloading of                           -
                                                                                                       Insu red;
            (11 any watercraft owned or operated by or rented or loaned to any                     but this exclusion does riot apply to loss of use of other tangible property
                Insured, or                                                -
                                                                                                   resulting tram the sudden and accidental physical inlury to or destruction
            (2) any other watercraft operated by any person in the course of his                 • of the• Named lnsured’s products or work performed by or on behalf of
                employment by any Insured;                                                         the Named Insured after such products or work have been put to use
            but this exclusion does not apply to watercraft while ashore on the                    by any person or organization other than an Insured;
            insured premises;                                                                  Cnl to property damage to the Named Insured’s products arising out of such
                                                                                                   products or any part of such products;
    tfl to bodily injury or property damage arising out of the discharge, dis
        persal, release or escape of smoke, vapors, soot, fumes, acids, alkalis,               (ol to property damage to work performed by or on behalf of the Named
        toxic chemicals, liquids or gases, waste materials or other irritants,                      lnsured arising out of the work or any portion thereot, or out of materials,
        contaminants or pollutants into or upon land, the atmosphere or any                        parts or equipment furnished in connection therewith;
        water course or body of water; but this exclusion does not apply if such
        discharge, dispersal, release or escape is sudden and accidental;                      (p) to bodily injury or property damage included within th completed opera-
                                                                                                 • tions hazard or the products nazard;     -




    (gI to bodily injury or property damage due to war, whether or not declared,
        civil war, insurrection, rebellion or revolution or to any act or condition            (q) to bodily injury or property damage arising out of operations on or from
        incident to any of The foregoing, with respect to                                          premises (other than the insured premisesl owned by, rented to or
                                                                                                   controlled by the Named Insured, or to liability assumed by the Insured
        ti) liability assumed by the Insured under an incidental contract, or                      under any contract or agreement relating to such premises,     -
                           Filed ‘ON
   Case 17-12870 Doc 105-8ECrF       SCHEDULE
                                  02/23/21      OF EN
                                             Entered   ERAL LIABIUV(
                                                     02/23/21        ARDS.
                                                              16:32:04 Exhibit 8 Page 18 of 22
                                    Policy No GLP 59 53 06

  Identify locations of all premises by address (same as shown on the Declarations unless otherwise indicated below).


  Code                                                                                                    Rates                      Advance Premiums
                        Description of Hazards                           Premium aases
                                                                                                   8.1.    -        P.O.        BdftJnjury_. roperty Damage
                                                                                                                            ,




r-15161-Insulatiaa- art-4nstaUa- 1)325,000.                                                      .14.36                         i4iT.
tion. or appileat ion of. acóusticai
or. thermal insulating material
in buildings QZ: ithit building

1-59993—Warehouses-private
 (me rcantU.e ) -Buildine or prie
used exclusively, for storing
ierthandise o insured. bere no-.
  ales operations are conducted az
1which are entirely separated                                   -




ftom 1nured’s stores or other
3ales places
1645 Tehoupitoulas St.                                                 a)32,000.                .671                OLI,8       215.                32.mp
Tew Orleans, i.a.

    RIChards St.                                                              3OO0.             .671:               o48          28.mp              32.mp
ew Orleans, La.
Frr16 Commerce St.                                                     a) 5, 0004                 573-            • o48          86.                32.mp
aton Rouge, L.a.




          Same Premium Bases as shown on the applicable                                                   TOTAI.S           LlTf5__ $ iBF               -


          Additional Declarations unless otherwise indicated.                                   TOTAL ADVANCE PREMIUM                  S   Th1t
     Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 19 of 22
                                      REAL PROPERTYLIRBtLlTYFIRE



    Named Insured


    EHectiv                                                                                                          Policy No   GLF       59            06
•   Issued by
                                                                             iNmc ci inrancr Comp3nyi                              -




                           The above is requited to be completed only when this endorsement is issued subsequent to the preparation of the policy




                            This endorsement modifies such insurance as is afforded by the provisions of the palicy relating to the following
                                                          COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                                  MANUFACTURERS AND CONTRACTORS’ LIABILITY INSURANCE
                                                  OWNERS’, LANDLORDS’ AND TENANTS’ LIABILITY INSURANCE
                                                                STOREKEEPER’S INSURANCE


     ft is agreed that the Property Damage Liability Coverage applies to property damage to structures or portions thereof rented to or occupied by
     the Named Insured and described in this endorsement, including fixtures permanently attached thereto, if such property damage arises out of
     fire, subject to the following additional provisions:


      1. With respect to the insurance providea by this endorsement, all ofthe exclusions of the                    policy other than   the Nuclear Energy Liability
         Exclusion iBroad Form), are deleted and repa:ed by the following:

                This insurance does not apply to liability assumed by the Insured uacer any contract or agreement.


     2. The limit of liability stated in this endorsement aDplies seoatately to the                    nsurance under this endorsement and is    in   lieu of any other
        limrt of liability stated in the policy.


                                  Description                                              Limit of                        Rate
                                  of Property                                     —        Liability                (per $100 of Limit)                 Prmrum


    1LD-    TchoupitDuias .3t.                                           s    .:o.ooo.            each occrrrence                                   .

           Orleans, La.
     Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 20 of 22
                A
                                                                         CONIrACTUAL LIABILITY INSURANCE COVERAGE’ ART
                                                                                                                                              (Blanket Coveiage)

             ADDITIONAL DECLARATIONS                                                                                                                                                              Policy No        GLP 59 58 oG


                                                                                                                                                  SCHEDULE
 -It is agreed that the Limits of liability set forth in the Policy Declarations for the. Contractual Uability-Coverage Part shall apply as respects any coverage
  afforded hereunder unless other specific limits are set forth below
                        -                              -Coverage                         :-
                                                                                                                                                                                                  Limits of Liability tthis Coverage Part only)
                                             -       Contractual Bodily                                                                                                                                  sSee Attached occurrence
                                                     Injury Liability                                                                                                                               -              Endorsement
                            —
                                --                   Contractual Property                                         -                              -.     .   .           -   -               -             --See Attach occurrence
                            -                        Damage Liability.                                                        .                                     -           -                    ..-    EndDrSemer1gregate


 Code                           Designation of Contracts on file                                                                                                                                           Rates                   Advance Premiums
 No.                              or known to the Company                                                                                 ‘            Premium Bases
                                                                                                                                                                                                   B.!.            P.O.    Bodily lnury     Property Damage

     .

                    .            .       .
                                                                -       •-

                                                                                                      .
                                                                                                                                                      (a) Sales                                 (a) Per $1,000 of Sales
                                                                                                                                                      fb) Cost.
                                                        .



                                                                                                                                                                                        .       (b) Per $100 of Cost

 Blanket Contractual .Iiability                                                                                                                        .                            .




 3-16231-ConstructIon Risks-Broad
 Form Coverage                                              .
                                                                                                                                                       If aoy                                   .021               021      35.mp                29.mp
                                                                                 .                                    -                        ..




         .
                                                                                         ..                               .




Minimum Premium(s)                                                                                                                                                                                          TOTALS        $ 35
                                                                                          .                   .




                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                             -       29   .



                                     -                              .                .        .                                       .

                                                                                                                                                                .                                           TOTAL ADVANCE PREMIUM                mci



The following exclusions do not apply with respect to any “construction agieements”:




When used as-a premium basis:                    .                           .                                                -




1. the word ‘cost” means the total cost of-all work in connection with all contracts of the type designated in the schedule for this insurance with respect to                                                                                                -



   which “cost” is the basis of premium, regardless of whether any liability is assumed under such contracts by the Insured. It includes the cost of all labor
   materials and eqwpment furnished used or delivered for use in the execution of such work whether furnished by the Insured or others including all fees
   allowances, bonuses or commissions made, paid or due. It shall not include the cost of any operations to which exclusions to) or (p) apply, unless such
   exclusions are voided in the schedule.                                                         -       .                       -                                                         .                                        .   .       -




2: the word “sales” means the gross amount of money charged by the Named Insured or by others trading 4pder his name for all goods and products sold or
   distributed during the policy period and charged during the policy period for installation, servicing or repair, and includes taxes, other than taxes whith the
   Named Insured and such others collect as a separate item and remit directly to a governmental division.
 Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 21 of 22
                                   .:.
                                         BROAD FORM PROPERTY’DAMAGE ENDORMENT
                                   :‘
                                              .  tIncIudng Completed Operations)


Named Insured



Policy No.                               -             Policy Period                                           Effective Date of Endorsement
                                                                             c’rp 3cG
Issued by (Name of Insurance Company)

 ‘
               The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                       This endorsenient modifies such insurance as is afforded by the provisions of the policy relating to the following:

                                             COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                                      CONTRACTUAL LIABILITY INSURANCE




 It is agreed that the insurance for property damage liability applies, subject to the following additional provisions:

A. The exclusions relating to property damage to (1) property owned, occupied or used by or rented to the Insured or in the
   care, custody or control of the Insured or as to which the Insured is for any purpose exercising physical control and (2) work
   performed by or on behalf of the Named Insured arising out of the work or any portion thereof, or out of materials, parts or
   equipment furnished in connection therewith, are replaced by the following exclusions (y) and (Z):

     ty)     to prooerty damage

             (1) to property owned or occupied by or rented to the Insured, or, except with respect to the use of elevators, to
                 property held, by the Insured for sale or entrusted to the Insured for storage or safekeeping,

             (2) except with respect to liability under a written sidetrack agreement or the use of elevators to

                 (a)   property while on premises owned by or rented to the Insured for the purpose of having operations performed
                       on such property by or on behalf of the Insured,

                 tb) tools or equipment while being used by the Insured in performing his operations,

                 to)   property   in the custody of the Insured which is to be installed, erected or used in construction by the Insured,

                 (a) tnat     particular     part ci any   property,   not   on premises owned by or rented to the Insured,

                       fi)    upon which operations are being performed by or on behalf of the Insured at the time of the property
                              damage arising out of such operations, or             .




                       (ii)   out of which any property damage arises, or

                       (iii) the restoration, repair or replacement of which has been made or is necessary by reason of faulty work
                             manship thereon by or on behalf of the Insured;

     (z)   with respect to •the completed operations hazard and with respect to any classification stated below as “ncluding
           completed operations”, to property damage to work performed by the Named Insured arising out of the work at any
           portion thereof, or out of materials, parts or equipment furnished in connection therewith.
     ICY                    1                                               0
  I-’t1 ti                  U                                                     r        ‘   AEFTICY           .      --
                                                     •     U
                                               •     .0                   C005     ) (.1        COlIC            I I   /I

                            REILLY DEWTOIJ CO INC ETAL
                            16)i% TCHOUPITOULAS STR1Ef                                                                                        IttA
 OflUESS
                            NEW OLEANs, LA                                                                                                                                                           DATE               %
                                                                                                                                     [Zlpric
                    F                        R TUCKER FITZIIUGIj & CO INC
                                                                                                                                                                                                     AUOITO
                                                                                                             -
                                             11115 nrctIARDS LiLUG,                                                                           PAC.EMP.iPI).                                                            CA H C I EIIN E
       AGENT:
                                             NEW 0 1 LEANS, LA 7011%                                                                                                                                 AUDIT
                                                                                                                                          ALUED !1s.                                                 PERIOD             11_77/7fJ
                                                                                                                                                                           eu.                                                                                                        MO
                                                                                                                                                                                                                                                                                      ETA r
                i:                                                                                                                                                                                   POLICY
 IXPIH.      RATE               CO.                                                                                                                                                                  PER lOt)
                                             MO. & YR. ENTRY.pACK NO,-ENTRY NO.                                                                                                                                                                                                       YR
             CODE                                                                                                                    ItIS. IWiN,             TEFIrA     ‘u1
                                                                                                                                                     YII
   0.                                                                                                                                         9.
                                                                                                                                      1                       Oi         (7                                                                          LINE.   __.__.._L6
                                                CI.ASSIFICATION                                                  ciTy        ci tc                    AUDITrO                                MJ1-l.                                                       MR.IM.
                                                                                                                                                     EIPOSIIIIE                   grni                                          AUDITED           FOflM            E.flS.         AIUuip)
                                                                                                                                                                                                 .                              PflEMIUM                           T,P.
                                                                                                                                                                                                                                                  ccv.                            PU:ftIU1
        Pr Et1 I S ES OPER/TI ON                                                                                                                        J56 r
                                                                                                                                                                                   /
HStJLAT ION WOR((: 1-IURPI-jy OIL Jon                                                                1                 1i i c                                                                                            —
                                                                                                                                          /          t1SG7                                                                       217.oo                                               207,00
         REt1/INDER                                                                                          7-        11f                                                                                                        962.0(3                                             1196, OC
                                                                                                                                -
        TRANS CREDIT.                                                 -




O1IPLEif) 0PERATl0W                                                                                                                                                                                                     z36IJf)oe.I\.
        INSULATIOF WORK
                                                                                                                                                                              •          .
        MURPHYOIL. JOO                                                                                       —         116i          16%()                                                                                  -‘

                                                                                                                                                                                                                                                                                ÷.     l39Qç
                                                                                                                                                                                                                   c
                                                                                                                                •K                                                                            .•




         REMAINDER                                                                                                               6i363                                                       ,                     J
)rJUCTS    STOREs2 WHOLESALE                                                                                                                                                                                                    r19J,o()
                                         -

                                                                                                     D                 ,f))) il    !377(3921+ I,’•)’)•.;                                                 -1                      ‘271
U IRACTLIAL:                                                                                                                                                                                                                                                                           %‘iO.oc:
          MURPHY OIL J013                                                                                    )-        162O1C                  /126fl%6                    1)                                               -       I1O0                                         -         32.0C
                            REMAItIDER                                                                                 1G%j1C
                                                                                                                                               [.61366                                               ,
                                                                                                                                                                                                                                   129, of)                                            129, CC
                                                                                                 t       1                                                                                                                                                                  *1f, -,
                    iiflOA[J FORM PD                                                                                           U                     1 %1,f)()
YPI ANATION OF AB0REVIAT1ON                                                                                                                                                                                                                .00•                                  “     6%s.oc
                                                                            LINE CODES
                                                                                                             .                                         -IJOITFD EARNED PRrM
             N P MINIMUM PREMIUM                                     21 AUTO PHYS DM0                                                 f   )                                                                                                 00
             LC -LOSS CONSTANT                                       22
             SC                                                         AUTO COLL.                                                                         NON ADIUCI En
                  EXPENSE CONSTANT                                   23 AUtO SI                                                                                                                                                   3.59. of)
             Pn DISC   PRSI.Wj DISCOUNr                              24
             S R                                                        AUTO p o
                  SHORT RATE                                         50 AIRCIpT PHy5 DM0                                                                              Et,1?IICO PtHIIIIIH
                    -
             PIT, PRORATA                                            SI
   •         MED        *
                   MEDICAL PAYMENTS                                     AVIATION RI
             A MED                                                   52 AVIATION Pt,                                                                       ADVANCE r’IZEIIII,Il
                                 -
                     ADDITIONAL MEDICAL
             5A55- U- UNITS                                          75 OTHER RI
                                                                                                                                                                                                                            L/36116 00                                                        t1.).
                                                                     77 W0HIcMjt’ COMP
                   C-HUNDREDS                                                                                                                              AOOIrIOIIAL. CI14       11111 çiti4       rrlSMluI
       •                                                             06 OTHER P                                                                                                                                                21 0,fl
                            N-THOU SANDS
                                     -
                               TEN THOUSANDS
                                                                                                                                                                                                                                                     NET OAiA(gcr
                                                                                                                                                                                                                                                                                                      Case 17-12870 Doc 105-8 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 8 Page 22 of 22




                                                                                                                                                                           CO{T4 RATE

                                                                                                                                                                                                     AlIOUFIT

                                                                                                                                                                           TIP I    IIIrtIItIlI

             M’-2i lOOM PRINTED IN U.S.A.                                                            ACCOIJNnNGTATISTICIL
                                                                   idn4
                                                                                                                               rnpv
